             IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA


IN RE:                                  )
                                        )
SEARCH WARRANT                          )           No. M-20-246-SM
EXECUTED ON PREMISES KNOWN AS )
333246 and 333247 E. 1066 Road,         )
Lincoln County, McCloud, Oklahoma 74851,)
Primary Residence, Secondary Residence, )
Tertiary Residence, Conex Style Boxes,  )
Outbuildings, Vehicles and Curtilage.   )


                   MOTION TO UNSEAL SEARCH WARRANT


             The United States moves to unseal the search warrant for 333246 and 333247

E. 1066 Road, Lincoln, County, McCloud, Oklahoma, 74851, along with the supporting

affidavit and the government’s application for a search warrant. The Court sealed these

materials on the government’s motion on June 3, 2020.

             On June 23, 2020, an Information was filed against Defendant in case

number CR-20-168-G, based on evidence seized in the search authorized by the warrant.

Because Christopher Ledbetter entered a plea of guilty to the Information on June 26, 2020,

the search warrant and affidavit need not remain sealed.

              Therefore, the United States moves for the unsealing of the search warrant,

affidavit, and search application in case number M-20-26-SM, so that these documents

may be filed publicly.
    Respectfully submitted,

    TIMOTHY J. DOWNING
    United States Attorney



    s\MATT DILLON
    Assistant U.S. Attorney
    Bar No. 19321
    210 Park Avenue, Suite 400
    Oklahoma City, Oklahoma 73102
    (405) 553-8755(Office)
    (405) 553-8888 (Fax)
    Matthew.Dillon@usdoj.gov




2
